Citation Nr: 0806301	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle injury, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  The case was 
remanded by the Board for additional development in August 
2007 and the requested development has been accomplished.  

In April 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Motion in the left ankle is shown to 26 degrees of 
dorsiflexion and 20 degrees of plantar flexion; pain is shown 
throughout this motion.  

2.  Marked limitation of left ankle motion is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals a left ankle injury are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5271 
(2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, the December 2003 rating decision and 
January 2004 statement of the case notified the veteran of 
the requirements for an increased rating for an ankle 
disability under 38 C.F.R. § 4.71a, DC 5271, and this notice 
was followed by a readjudication by way of an October 2007 
supplemental statement of the case.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA medical records.  In August 2007, the 
veteran was afforded the VA Compensation and Pension 
examination to assess the severity of his service connected 
left ankle requested in the August 2007 Board remand.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008);  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007). 

Full ankle motion is to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
Moderate limitation of motion of the ankle warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  
Marked limitation of motion warrants a 20 percent disability 
rating.  Id. 

The veteran sustained a sprain to the left ankle during 
service in 1967, and service connection for residuals of a 
left ankle injury was granted by a November 1982 rating 
decision.  A noncompensable rating was assigned.  This rating 
was continued until an August 2002 rating decision increased 
the evaluation to 10 percent rating under DC 5271.  This 
action followed a May 2002 VA examination that showed motion 
in the left ankle to 20 degrees of dorsiflexion with pain at 
20 degrees and plantar flexion to 45 degrees with pain at the 
end of 30 degrees.  Slight weakness was demonstrated in the 
left ankle at that time, but there was no evidence of 
fatigue, lack of endurance or incoordination.  The examiner 
noted that the veteran could be expected to experience some 
discomfort on ambulation and with his duties as a mechanic. 
 
The reports from the August 2007 VA examination requested by 
the Board indicated that the claims file was reviewed prior 
to the examination.  The veteran complained about chronic 
daily sharp left ankle pain, and stated that he occasionally  
uses an ankle brace or cane.  He indicated that medication 
helped "some" with his pain.  The veteran reported that his 
left ankle pain made prolonged standing difficult and that he 
had to take breaks from his job as a mechanic in order to 
alleviate the ankle pain.  However, he indicted that his 
activities of daily living were "not really hampered" by 
the left ankle pain.  The physical examination of the left 
ankle revealed no edema or erythema and no loss of muscle 
strength.  There was pain to palpation of the medial 
malleolus.  The sensory examination was intact.  Motion in 
the left ankle was to 26 degrees of dorsiflexion, 20 degrees 
of plantar flexion, and full inversion and eversion.  Pain on 
this motion increased after three repetitions.  There was no 
fatigue, weakness, lack of endurance or incoordination and no 
additional limitation of motion due to pain with repetitions.  
The veteran did not describe flareups of pain at the 
examination, but the examiner found it feasible that flareups 
or repeated use could result in functional limitations.  The 
degree of additional range of motion loss due to such 
flareups of left ankle pain could not be determined by the 
examiner as such flareups were not demonstrated at the 
examination.  She indicated that with appropriate breaks, the 
left ankle would not preclude the veteran from maintaining 
employment that was physical in nature.  

The above clinical evidence demonstrates full dorsiflexion.  
While there is some limitation of plantar flexion, it would 
not be reasonable to conclude that "marked" limitation of 
motion is shown in the left ankle so as to warrant a rating 
in excess of 10 percent under DC 5271 for the veteran's left 
ankle disability.  There is otherwise no objective evidence 
demonstrating entitlement to a rating in excess of 10 percent 
under any other potentially applicable diagnostic pertaining 
to the ankle.  Also weighed by the Board have been the 
provisions of 38 C.F.R. § 4.40, with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no objective evidence 
demonstrating any compensable  functional loss, in 
particular, loss of left ankle motion, associated with these 
symptoms which would warrant increased compensation above and 
beyond that currently in effect.  There is also no evidence 
suggesting that entitlement to a staged rating is warranted.  
See Hart, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is  not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his left ankle disorder, and 
his service-connected residuals have not shown functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for residuals of a left ankle injury, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Entitlement to rating in excess of 10 percent for residuals 
of a left ankle injury is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


